Title: To John Adams from Samuel Adams, 15 January 1776
From: Adams, Samuel
To: Adams, John


     
      Philada Jany 15 1776
      My dear sir
     
     Altho I have at present but little Leisure, I cannot omit writing you a few Lines by this Express.
     I have seen certain Instructions which were given by the Capital of the Colony of New Hampshire to its Delegates in their provincial Convention, the Spirit of which I am not altogether pleased with. There is one part of them at least, which I think discovers a Timidity which is unbecoming a People oppressed and insulted as they are, and who at their own Request have been advisd and authorizd by Congress, to set up and exercise Government in such form as they should judge most conducive to their own Happiness. It is easy to understand what they mean when they speak of “perfecting a form of Govt. stable and permanent.” They indeed explain themselves by saying that they “should prefer the Govt. of Congress (their provincial Convention) till quieter times.” The Reason they assign for it, I fear, will be considered as showing a Readiness to condescend to the Humours of their Enemies, and their publickly expressly and totally disavowing Independency either on the Nation or the Man who insolently and perseveringly demands the Surrender of their Liberties with the Bayonet pointed at their Breasts may be construed to argue a Servility and Baseness of soul for which Language doth not afford an Epethet. It is by indiscrete Resolutions and Publications that the Friends of America have too often given occasion to their Enemies to injure her Cause. I hope however that the Town of Portsmouth doth not in this Instance speak the Sense of that Colony. I wish, if it be not too late, that you would write your Sentiments of the Subject to our worthy Friend Mr. L—— who I suppose is now in Portsmouth. If that Colony should take a wrong Step, I fear it would wholly defeat a Design which I confess I have much at heart.
     A Motion was made in Congress the other Day to the following purpose, that whereas we had been charged with aiming at Independency, a Committee should be appointed to explain to the People at large the Principles and Grounds of our Opposition &c. The Motion alarmd me. I thought Congress had already been explicit enough, and was apprehensive that we might get ourselves upon dangerous Ground. Some of us prevailed so far as to have the Matter postponed but could not prevent the assigning a Day to consider it. I may perhaps have been wrong in opposing this Motion, and I ought the rather to suspect it, because the Majority of your Colony as well as of the Congress were of a different opinion.
     I had lately some free Conversation with an eminent Gentleman whom you well know, and whom your Portia, in one of her Letters, admired if I recollect right, for his expressive Silence, about a Confederation, A Matter which our much valued Friend Coll. W. is very sollicitous to have compleated. We agreed that it must soon be brought on, and that if all the Colonies could not come into it, it had better be done by those of them that inclind to it. I told him that I would endeavor to unite the New England Colonies in confederating, if none of the rest would joyn in it. He approved of it, and said, if I succeeded he would cast in his Lot among us.
     
      Adieu
     
     
     
      Jany 16th
     
     As this Express did not sett off yesterday according to my Expectation, I have the opportunity of acquainting you that Congress has just receivd a Letter from General Washington inclosing the Copy of an Application of our General Assembly to him to order Payment to four Companies stationed at Braintree Weymouth and Hingham. The General says they were never regimented, and he cannot comply with the Request of the Assembly without the Direction of Congress. A Committee is appointed to consider the Letter of which I am one. I fear there will be a Difficulty and therefore I shall endeavor to pre­vent a Report on this part of the Letter, unless I shall see a prospect of Justice being done to the Colony, till I can receive from you authentick Evidence of those Companies having been actually employed by the continental officers, as I conceive they have been, in the Service of the Continent. I wish you would inform me whether the two Companies stationed at Chelsea and Maldin were paid out of the Continents Chest. I suppose they were, and if so, I cannot see Reason for any Hesitation about the payment of these. I wish also to know how many others our Colony is at the Expence of maintaining for the Defence of its Sea Coasts. Pray let me have some Intelligence from you, of the Colony which we represent. You are sensible of the Danger it has frequently been in of suffering greatly for Want of regular Information.
    